

116 HR 4718 IH: Polling Access Safety Act of 2019
U.S. House of Representatives
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4718IN THE HOUSE OF REPRESENTATIVESOctober 17, 2019Ms. Garcia of Texas (for herself, Ms. Norton, Ms. Escobar, Ms. Jackson Lee, Mr. Vela, Mr. Cisneros, Ms. Haaland, Mr. Evans, and Ms. Barragán) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Homeland Security, and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo restrict the enforcement of the immigration laws at polling places, and for other purposes.
	
 1.Short titleThis Act may be cited as the Polling Access Safety Act of 2019. 2.Restriction of enforcement of the immigration laws at polling places (a)In general (1)Restriction on enforcement actionsAn enforcement action may not take place within one mile of a polling place on a voting day except under exigent circumstances.
 (2)ApplicationThis subsection shall apply to any enforcement action by a covered officer or employee of the Department of Homeland Security.
 (b)ID checks prohibitedNo officer or employee of the Federal Government may request any form of identification from an individual at a polling place on a voting day, except in exigent circumstances.
 (c)NoticeThe chief election administrator of each State shall ensure that a notice of the prohibition under subsection (a) is posted in a prominent location at each polling place on a voting day. Such notice shall be in English, Spanish, and any other language that is prevalent in the community of the polling place.
			3.Restriction on enforcement of the immigration laws on voting days
 (a)In generalNo officer or employee of the Department of Homeland Security may engage in any of the following activities on a voting day, except in exigent circumstances:
 (1)Temporary vehicle checkpoints. (2)Searches of public transportation.
 (3)Public training exercises. (b)Description of exigent circumstancesNot later than 30 days after any enforcement action is taken by an officer or employee of the Department of Homeland Security on a voting day as a result of exigent circumstances, the Secretary of Homeland Security shall provide to each of the following a report containing a description of the circumstances requiring immediate enforcement action on a voting day:
 (1)The Office of Inspector General of the Department of Homeland Security. (2)The Office for Civil Rights and Civil Liberties of the Department of Homeland Security.
 (3)The Committee on Homeland Security of the House of Representatives. (4)The Committee on Homeland Security and Governmental Affairs of the Senate.
 (5)The Committees on the Judiciary of the House of Representatives and the Senate. (6)The Office of the Special Counsel.
 4.Restriction on the use of immigration information obtained on voting daysNo information obtained in violation of section 2 or 3 may be used to initiate deportation proceedings.
 5.PenaltiesAn officer or employee of the Federal Government who knowingly violates section 2 or 3 shall be subject to a civil money penalty of not less than $5,000 and not more than $10,000.
		6.Additional personnel
 (a)In generalThere are established 3 positions within the competitive service in the Office of Inspector General of the Department of Homeland Security, the Office for Civil Rights and Civil Liberties of the Department of Homeland Security, and the Office of the Special Counsel (established under section 1211 of title 5, United States Code). The duties of such positions shall consist of monitoring and ensuring compliance with the requirements of this Act.
 (b)Hatch Act trainingThe Secretary of Homeland Security shall establish a training program for covered officers and employees of the Department of Homeland Security on compliance with the requirements of subchapter III of chapter 73 of title 5, United States Code (commonly referred to as the Hatch Act). Training under such program shall be required to be completed annually for each such employee.
 7.DefinitionsIn this Act: (1)The term covered officer or employee of the Department of Homeland Security means—
 (A)an officer or agent of the Department of Homeland Security, including an officer or agent of U.S. Immigration and Customs Enforcement and U.S. Customs and Border Protection; and
 (B)any individual designated to perform immigration enforcement functions pursuant to section 287(g) of the Immigration and Nationality Act.
 (2)The term election has the meaning given the term in section 301(1)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(1)(A)).
 (3)The term immigration laws has the meaning given the term in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
 (4)The term voting day means any day on which a polling place is open for voting in a Federal election, including early voting.
 (5)The term exigent circumstances means a situation involving— (A)the imminent risk of death, violence, or physical harm to any person, including a situation implicating terrorism or the national security of the United States in some other manner;
 (B)the immediate arrest or pursuit of a dangerous felon, terrorist suspect, or other individual presenting an imminent danger or public safety risk; or
 (C)the imminent risk of destruction of evidence that is material to an ongoing criminal case. (6)The term enforcement action means an arrest, interview, search, or surveillance for the purposes of immigration enforcement, and includes an enforcement action at, or focused on, a sensitive location that is part of a joint case led by another law enforcement agency.
			